DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant’s Amendment to Claims, Abstract and Remarks filed on September 7, 2021  are acknowledged.
2.2.	Claims 1-18, 22-23 and 28 have been canceled.  Claims 25-27, 29-30 and 32  have been withdrawn. 
2.3.	Claim 19 has been amended with respect to range of the (A)/[(A) + (B)] ratio : from 0.10 to 0.65 and also limiting upper end of the range of RD ( reduced viscosity) to " less than 150 ml/g".  Support for the amendments to Claim 19  has been found in Applicant’s Specification as indicated by Applicant ( see Remarks) Therefore, no New Matter has been added with instant Amendment. 
2.4. 	Thus, Claims 19-21, 24, 31 and 33 are active and will be examine on the merits.
2.5.	Despite to the amendment to Claim 19, the Prior art utilized in preceding Office action is still applicable as explained below.  However, due to the amendment to Claim 19, Grounds of Rejection has been changed. Consequently it is appropriate to make instant Action Final.
Specification
Abstract
3.1.	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.2.	The Abstract of the disclosure  filed on September 7, 2021   is objected to because it contains phrase " injection  parts" instead of " injection molded parts". Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
4.	Claims 19-21, 24, 31 and 33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
 
   
 Claim Rejections - 35 USC § 103
      The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 19-21, 24, 31 and 33  are rejected under 35 U.S.C. 103 as obvious over  Lee et al ( US 2012/0282833) as evidence by Poulat et al ( US 2018/0355100) and  Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide", 2015 – reference attached.
5.1.	Regarding Claims 19-21, 24, 31 and 33   Lee disclosed polyester resin, suitable for injection molded articles and/or parts ( see [0008]) , claim 8),   wherein polyester comprises (see Abstract) : “ the acid components comprise terephthalic acid, and the diol components comprise (i) 5-99 mol % of 1,4-cyclohexanedimethanol ( CHDM - hereafter) and (ii) 1-60 mol% of isosorbide ( ISB- hereafter) with respect to the total diol components”. In addition note that polyester disclosed by Lee does not required presence of ethylene glycol as this component is optional ( see [0015]) : “ The diol optionally (iii) ethylene glycol and other copolymerization diol components”.  Therefore, because ISB can be present in the amount from 1-60 mol%  and CHDM can be present in the amount from 5-99 mole% , then ratio of ISB based all diols  component   ISB / ISB+ CHDM= 100  can vary from  0.01 to 0.6 which is  overlapping  with Applicant’s claimed ratio from 0.05 to 0.75. In addition Lee provided Example of a  polyester which comprises ISB ( 9%), CHDM (91%0 and 0(zero) EG and 100 mole% of TA ( terephthalic acid). Note that , point of 0.09  which is slightly outside of Applicant's low end of claimed range is exemplified by Lee. 
	Therefore, Lee disclose all compositional limitations of the polyester, wherein Isosorbide and CHDM are present in overlapping ranges and ratio  with ranges/ratio  as claimed by Applicant in Claims 19-21, 24 and 31  and for this reason,  renders obvious Applicant’s claimed subject matter with respect to polyester composition as it established in the art : “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
5.2.	Regarding viscosity limitation of Claim 19 note that polyester disclosed by Lee  can have IV ( intrinsic viscosity ) more than 0.35 dl/g ( see Claim 7 and Table 1) and polyester with IV of 0.66 dl/g is exemplified. Therefore, even though Lee using different method for measuring IV, this viscosity is substantially same as claimed by Applicant, because polyester disclosed by Lee is suitable for making same articles -  injection molded  articles as claimed by Applicant. Therefore polyester disclosed by Lee will obviously have same viscosity as claimed by Applicant.
 Poulat et al ( US 2018/0355100, Table 3) wherein same polyester has RD  of 73.5 mL/g  and IV of 0.66 dL/g. Therefore, it is reasonable to assume that IV of  polyester disclosed by Lee is same as RD viscosity claimed by Applicant,  even though Lee  using different method for measuring IV. Therefore,  it would be expected that because polyester disclosed by Lee is suitable for making same   injection molded  articles as claimed by Applicant, than this polyester will have same viscosity as claimed by Applicant.
5.3.	Regarding Claim 24  Lee disclosed that polyester may comprise heat stabilizer, which read on additives ( see [0021]). 
5.4.	Regarding Claim 33 with respect to Tg ( glass transition temperature)  Lee  stated that  polyester has Tg of more than 900 C ( see [0013]) and  also provided 
several Examples of polyesters with different amount of ISB, CHDM and EG and different Tg. Note that Tg  is increased with increased amount of ISB and CHDM and decreased amount of EG, wherein Example 6 ( highest content of ISB and low content of EG ) has Tg of 130 0C.  Therefore, Lee does disclosed same Tg for polyester with specific amount of ISB ( for example 9 mole%) and also provide sufficient guidance to  one of ordinary skill in the art to adjust amounts of ISB ( increase) and CHDM and decreased or completely exclude EG from the polyester composition in order to obtained desirable Tg for specific application by routine experimentation. 
5.6.	Regarding morphology ( semicrystalline or amorphous) note that because polyester  disclosed by Lee  contains same acid component and same diol component, wherein Isosorbide and CHDM are present in overlapping ranges , than it is clear that Lee would have same morphology as claimed by Applicant. In addition note that Koo provide evidence that PICT polyester has different morphology depending on amount of Isosorbide: " The presence of a Tm indicates that with a small  that amount of ISB the polyester is still crystallizable (up to 17 mol% of ISB), but completely amorphous at 25 mol%".- see page 6975-6976 and Fig. 1 for Tg Data.

                                              Response to Arguments
6.	Applicant's arguments filed September 7, 2021  have been fully considered but they are not persuasive.
6.1.	Applicant's arguments with respect to Claims 19-21, 24, 31 and 33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite based on following statement: "  The Examiner alleged that that it is unclear what is the basis for content of all diols and all acids in the claimed polyester. The Examiner further alleged that ratio A/(A+B) does not require that sum of A+B is equal to specific amount and thus has indefinite number of possible solutions" and " This ratio strictly refers to units A and B. It is therefore unclear why the Examiner believes that
the claimed ratio has indefinite number of possible solutions."
	In response for this argument note that simple arithmetic required that in order to ratio will be soluble the  number of equations between two unknown parameters ( in this case (A) and (B))  should be equal to number of parameters. In this case, we have one equation for two parameters. Therefore, number of possible solution is indefinite.  However, if sum of (A) and (B) is known or bone of (A) or (B) is known, that ratio will provide only one solution. 

	In response for this argument note that person of ordinary skill in the art will face burden of undue experimentation if this person should produce indefinite number of different polyester having same range of viscosity  and also produced injection molded parts from those polyester and also determine ratio of (A) and (B) in those parts.  
	Therefore, Applicant's argument with respect to indefinite Rejection of Record was found unpersuasive.
6.2.	Applicant’s arguments with respect to Lee based on following. 
a) 	Applicant argue that Examples 6 provided by Lee required different amount of ethylene glycol than claimed by Applicant and that Example 2 of Lee  has molar ratio of 0.09 which is outside of low end of the claimed range – 0.10.
 In addition, Applicant provide comparison of Applicant's Example 2 ( ISB content of 17 mol% and RD of 80.ml/g)  and Example 2 of Lee in order to show : " that the % ISB incorporated into the final copolyester is much higher in case of the present invention, and so is its viscosity".
	In response for this argument note that Applicant's claims do not require presence of ISB in 17 mol% - Applicant's claims only required ratio between (A0 and (B) components ; in addition Applicant did not present viscosity of polyester in same units. 
b) 	Applicant also argue that according to Applicant's calculation Formula in paragraph [0011] of Lee  is incorrect for specific points based on Applicant's  Examples, specifically for content of ISB of 17 mol%. For this reason Applicant concluded: " The Applicant thus submits that the polyesters of the presently claimed invention do not satisfy this relationship required by Lee."
In response for this argument note that it is unclear why Applicant's polyester should satisfy this relationship of Lee. 
However, it is well established in the art that " “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). … A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).   “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Lee clearly stated that polyester comprises the acid components comprise terephthalic acid, and the diol components comprise (i) 5-99 mol % of 1,4-cyclohexanedimethanol ( CHDM - hereafter) and (ii) 1-60 mol% of isosorbide ( ISB- hereafter) with respect to the total diol components”.  Therefore, it is clear that Lee  meets limitations of Applicant's claim 19 with respect to claimed Ratio as it was shown above ( see paragraph 5 of instant Action).
6.3.	Finally Applicant stated: " Applicant argued that removing EG from polyesterification in PEIT reduces drastically the speed of esterification"  and " Applicant respectfully indicates that this argument was presented in the context wherein it was known that the presence of ethylene glycol is directly related to the increase incorporation rate of isosorbide in the obtained polymer which is directly translated into
the ratio A/(A+B) and into the % mol of EG in the obtained polymer. Thus, it would be expected that a higher ratio A/(A+B) should be intrinsically linked to a higher % mol of EG in the final polymer. However, this is not the case since the claimed ratio is above 0.10 while the % mol EG is below 1%.".
	In response for this argument note that reduced " drastically the speed of esterification" is a process feature, which is outside of scope of Applicant's claimed subject matter. However, it is also well known how to obtained PICT with content of ISB in range as claimed by Applicant – see  Koo as discussed in preceding Office action and in paragraph 5 above.
	Therefore, for at least reasons provided above, all Applicant's Arguments were found unpersuasive and the Rejection of Lee is maintained. 

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GENNADIY MESH/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763